Cuyahoga App. No. 78919, 2002-Ohio-6478. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed January 10, 2003:
‘Motion by appellee to certify a conflict is granted. This court’s decision in State of Ohio v. Alexander Thompson, Cuyahoga App. No. 78919 [2002-Ohio-6478], is in conflict with State v. McFolley (July 11, 2001), Lorain App. No. 00CA007614 [2001 WL 773231], The issue is: “Whether R.C. 2967.021 is ambiguous as to whether it applies to persons on parole for a crime committed prior to .July 1,1996, who fail to report to their parole officer after March 17, 1998, and therefore the statute must be construed against the state in determining whether such parole violators are subject to prosecution for the crime of escape.’ ”
Sua sponte, cause consolidated with 2003-0252, State v. Thompson, Cuyahoga App. No. 78919, 2002-Ohio-6478.